 GRAFF MOTOR SUPPLY COMPANY175600 is hired by those shippers to help unload trucks;and (2)refrain from receiving orotherwise handling merchandise delivered by nonunion truckdrivers.LOCAL NO. 600, TRUCK DRIVERS AND HELPERS,GASOLINE & OIL DRIVERS, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,A. F. of L.,Labor Organization.Dated ................By..............................................................................................(Title of Officer)'Dated ................By ................................ .............. ...... ..... .................................Trustee, Local No. 600WAREHOUSE AND DISTRIBUTION WORKERS'UNION, LOCAL 688, INTERNATIONAL BROTHER-HOOD O F TEAMSTERS, CHAUFFEURS. WARE-HOUSEMEN AND HELPERS OF AMERICA, A. F.ofL.,Labor Organization.Dated ................By...................................................... .. ....................................(Title of Officer)INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, A.F.of L.,Labor Organization.Dated ................By..............................................................................................This noticemust remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered byany other material.GRAFF MOTOR SUPPLY COMPANYandLOCAL 687, INTER-NATIONAL UNION, UNITED AUTOMOBILE WORKERS OFAMERICA, A. F. of L. CaseNo. 18-CA-470. November 25,1953DECISION AND ORDEROn June 19, 1953, Trial Examiner Dent D. Dalby issuedhisIntermediateReport in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that itceaseand desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Reportattached hereto. He also found that the Respondent had notengaged in other unfair labor practices alleged in the com-plaint.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board has107 NLRB No. 52. 176DECISIONSOF NATIONALLABOR RELATIONS BOARDconsidered the Intermediate Report, the exceptions,the brief,and the entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of the TrialExaminer.ORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the Respondent, GraffMotor Supply Company, its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a) Discouragingmembership in the United AutomobileWorkers of America, A. F. of L., or any other labor organiza-tion of its employees,by discharging or refusing to reinstateany of them, or by discriminating in any other manner inregard to their hire,tenure of employment,or any term orcondition of employment.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of -the right toself-organization,to form labor organizations,to join orassistUnited Automobile Workers of America,A. F. of L.,orany other labor organization,tobargain collectivelythrough representatives of their own choosing,and to engagein concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any orall such activities except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment,as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Offer to Harlan Herbert immediate and full reinstate-ment to his former or substantially equivalent position,withoutprejudice to his seniority and other rights and privileges,and make him whole in the manner set forth in the section ofthe Intermediate Report entitledThe Remedy."(b) Upon request,make available to the Board or its, agentsforexamination and copying all payroll records, social-security payment records,timecards,personnel records andreports,and all other records necessary to analyze the amountof back pay due.(c) Post at its place of business in Sioux Falls, SouthDakota, copies of the notice attached to the IntermediateReport marked "Appendix A."1 Copies of such notice, to be1This notice shall be amended by substituting for the words"The Recommendations of aTrial Examiner"in the caption thereof,the words "A Decision and Order." In the event thatthisOrder is enforced by a decree of the United States Court of Appeals,there shall besubstituted for the words"Pursuant to a Decision and Order"the words"Pursuant to aDecree of the United States Court of Appeals,Enforcing an Order.", GRAFF MOTOR SUPPLY COMPANY177furnished by the Regional Director for the Eighteenth Region,Minneapolis, Minnesota, shall, after being duly signed by theRespondent's authorized representative, be posted by theRespondent immediately upon receipt thereof, and maintainedby the Respondent for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for the Eighteenth Regioninwriting, within ten (10) days from date to this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint insofar as italleges violations other than violations of Section 8 (a) (1)and (3) found herein be, and it hereby is, dismissed.Intermediate ReportSTATEMENT OF THE CASELocal 687. International Union, United Automobile Workers of America, A. F. of L.,hereinafter called the Union, filed a charge with the National Labor Relations Board, herein-after called the Board, on January 13, 1953. This charge resulted in a complaint filed by theGeneral Counsel of the Board on February 27, 1953, alleging that Graff Motor Supply Co.,hereinafter called Respondent, violated Section 8 (a) (1), (3), and (5) of the National LaborRelations Act, as amended (61 Stat. 136), hereinafter called the Act. The complaint in sub-stanceallegesthat Respondent, a South Dakota corporation, discharged Harlan Herbert onJanuary 2, 1953, because he joined and assisted the Union and engaged in concerted activitiesprotected by Section 7 of the Act; that Respondent since January 2, 1953, has refused tobargain collectively with the Union, which represents a majority of Respondent's employeesin an appropriateunit;and that Respondent on or about January 2, 1953, interrogated itsemployees concerning union membership and activities and threatened and warned them torefrain from assisting, becoming members of, or remaining members of, the Union. In ananswer filed with the Board on March 24, 1953, Respondent denied the alleged unfair laborpractices.Upon notice a hearing was held on May 4 and 5, 1953, at Sioux Falls, South Dakota. Allpartieswere present at the hearing and were afforded an opportunity to introduce relevantevidence,toexamineand cross-examine witnesses, to argue the issues orally upon therecord, and to file briefs, proposed findings of fact, and conclusions of law. Oral argumentwas presented at the conclusion of the hearing by the General Counsel and the Respondent.Upon the record in this case and from my observation of the witnesses, I make the follow-ing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is incorporated under the laws of the State of South Dakota, with its principalofficeatSiouxFalls,SouthDakota.Respondent operates plants at Sioux Falls, Huron,Brookings, and Rapid City, South Dakota, and Worthington, Minnesota. At its Sioux Falls,South Dakota, establishment, the one involved in this proceeding, Respondent is engaged inthewholesale distribution of automotive supplies, radios, and television sets. During thecalendar year 1952 Respondent purchased automotive supplies, radios, television sets, andothermaterials in an amount exceeding $500,000 of which approximately 90 percent repre-sented purchases and shipments to its Sioux Falls, South Dakota, establishment from pointsoutside the State of South Dakota. During 1952 Respondent sold automotive supplies, radios,television sets, and other materials in an amount exceeding $ 500,000, of which approximately 178DECISIONSOF NATIONAL LABOR RELATIONS BOARD25 percent was sold and shipped from its Sioux Falls, South Dakota,establishment to pointsoutside the State of South Dakota.II.THE LABOR ORGANIZATIONLocal 687, International Union,United Automobile Workers of America is a labor organiza-tion affiliated with the American Federation of Labor.Ill.THE UNFAIR LABOR PRACTICESA.The dischargeOf Respondent's 5 establishments only 1, the Sioux Falls,South Dakota,plant, is involvedin this proceeding.At this plant incoming stock is received by the stockroom and shippingemployees,unpacked,and placed in stock bins or storage facilities.Sales are made by out-side salesmen and countermen.A relatively minor amount of sales are made through mailorders.The salesmen's orders and the mail orders are filled by the stockroom and shippingemployees from the stock bins.The countermen receive orders direct from the customerswho visit the plant or call by telephone.These orders are filled by the countermen from thesame stock bins used by the stockroom employees.The merchandise is delivered direct tothe customer by the countermen.Salesmen'sorders and mail orders are delivered byRespondent's delivery trucks, by express, or parcel post.Prior to January 2, 1952, 6 em-ployees worked in the stockroom under the supervision of a stock supervisor and a shippingclerk. In the front part of the plant 2 countermen worked under the supervision of a headcounterman.One of these is the dischargee involved in this proceeding.Herbert was first employed by Respondent in 1942 as a truckdriver and continued in thisposition until 1944 when he entered the armed services.After his discharge from the ArmyinMarch 1946 he returned to Respondent's employ in the shipping room.Approximately 1year later he was promoted to counterman.InNovember 1948 he resigned to work foranother employer.He was reemployed by Respondent in July 1951 and was again assigned towork as counterman.This employment was obtained through the influence of his uncle bymarriage,Gordon Graff,Respondent's second vice president and secretary.Ray Graff,Respondent'spresident,had been reluctant to reemploy Herbert allegedly because he hadnot proved to be an entirely satisfactory worker and because his reemployment was contrarytoRespondent's policy not to rehire workers who had quit.Respondent's head counterman,Leslie Bush,testified that Herbert was rehired on a probationary basis although he wasnever so advised.InDecember 1951 union activities first began at Respondent's plant. Herbert attended aunionmeeting,obtained a few membership cards,and distributed them to his fellow em-ployees.On December 24, 1951, Ray Graff called him into the office of one of the Company'semployees and asked him whether, he was starting a union.Herbert denied that he was andGraff told Herbert that if he was starting a union,the working hours would be reduced andmore help hired and he would be released.iiRay Graff denied that this conversation ever took place Herbert's testimony is credited,however,because in my opinion Graff's testimony suffers through conflict with that ofcredible witnesses in other respects and by an inconsistency in portions of his own state-ment. Footnotes 2, 3, 4, and 5 disclose conflicts of Graffs testimony with other witnessesThe following excerpts from the record show conflicts in portions of his own testimony:Q.And I believe you testified that someone communicated to you that the boys weredissatisfied with the bonus9A.That's right.Q When was that first communicated to you?A.That was communicated to me on the second day of JanuaryQ.That is the first inkling that you had that they were dissatisfied?A That's right. GRAFF MOTOR SUPPLY COMPANY1 79No further union activity occurred until December 1952. Six of Respondent's employees,not including Herbert, attended a union meeting on December 30, 1952 All of these em-ployees signed union-application cards. On the following day 3 additional employees, includ-ingHerbert, signed application cards. These 3 cards were collected by Herbert who gavethem to one of Respondent's truckdrivers for delivery to the Union. The Union thus repre-sented all of the Sioux Falls, South Dakota, employees working for Respondent in other thansupervisory, office, or outside selling jobs. At about 11:30 a. m. on January 2, 1952, theUnion's financial secretary and business agent, Oscar L. Lokken, called upon Ray Graffandadvisedhim that all of his employees who would be included in an appropriatebargaining unit had signed union-membership cards.2 Lokken, evidently seeking recog-nitionof the Union as the bargaining agent for Respondent's employees, informed Graffthatsuch recognition could be evidenced by signing a prepared form which was pre-sented to Graff or Respondent could request an election to be conducted by the Board.Graff stated that the matter came as a surprise to him and he wanted time to considerit.He further stated that he would advise Lokken of his decision. Thereafter Lokkenmade no further inquiry of Graff concerning recognition or collective bargaining andGraff never advised Lokken of his decision. At the conclusion of the conference with Graff,Lokken, on his way out of the plant, stopped momentarily and informed Herbert that hewas not obliged to answer questions about union activity directed to him by Respondent'ssupervisors.Subsequent to his conversation with Lokken, Ray Graff and at least one other companyemployee went out either for coffee or lunch.3 They stopped enroute in the front part of theplant where the countermen worked and tossed a coin to determine who would pay for therefreshments.The coin fell in a roll of dust. Graff directed Herbert to clean it up and leftthe plant. Herbert made no attempt to comply with this request. Bush having overheard theconversation between Graff and Herbert then asked the other counterman to clean up thedust.Graff returned and went upstairs to his office. Sometime later in the day, he askedBush whether the plant had been cleaned in accordance with his request, and Bush advisedQ.You hadn't heard anything until then?A.That's right.Q Who communicated that to you?A. Jim LoffgrenaQ.My question is who first told you that they were dissatisfiedA. I believe it was my brother Gordon.Q Your brother Gordon?A.Yes, he came to the back room- -our department is joined, and he came downthrough there.Q What did your brother Gordon tell you'?A.He told me he thought the boys were dissatisfied with the size of the bonus checks.Q.And when did he tell you that?A He told me that around the last of the month.2 Lokken testified that he advised Graff that all of his employees had signed applicationcardsGraff testified that Lokken told him "a few of our boys signed up." Since the evidencediscloses that at the time of this conversation all of the employees had actually signed union-application cards and it would be in the interest of the Union to make the maximum claim ofunion membership, I credit Lokken's testimony3Graff testified that this occurred before his conversation with Lokken. However, Bushtestified that this occurred at "lunch time." On being reminded by Respondent's counsel,"Mr. Graff testified he was going out to coffee. I wonder if you could be mistaken as totime'?"Bush stated, "I think it was afternoon. I can't just remember." In other portions ofBush's testimony, he times this incident by reference to "when they went out to lunch."Consequently I am convinced that the incident occurred after Graff's conversation withLokken 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDGraff that he had finally asked the other counterman to do it.4 In this conversation, Bushalso allegedly complained about Herbert's general inefficiency. 54Graff testified that this conversation took place immediately after he returned from coffee.With reference to the events of January 2, 1953, he stated:Q.Did I understand you to say that you didn't know until that morning that Mr. Herberthad been holding down another job.A.Less told me at the time we were talking prior to my going upstairs--after wecame back from coffee that is the first time I knew he was working nights.(The "working nights" portion of the testimony had reference to Herbert's employment 3nights a week and on Saturday at Adam's Food Market.) Head Counterman "Les" Bush'stestimony discloses not only that he had had no conversation with Graff between the time hereturned for coffee and went upstairs but that he did not advise Graff of Herbert's night em-ployment until after Herbert's discharge. With reference to the time of the January 2 con-versation with Graff, Bush testified:Q.Now, when Graff came back from his coffee, it was cleaned up9A I never seen them when they came back in, so I don't know if he seen it or knew itactually had been done the way it should have been done.Q Did you go to Graff and tell him that Herbert hadn't done what he had told him todo7A.On this deal here?Q Yes.A.No;we had a conversation a little later on that. We wastalkingover there and Itold him, we talked about it, and he said, "Did you get that cleaned up over there?" AndI said, "Finally, Wally went and done it."Q.When was this conversation9A. Shortly after they went out for lunch.Q.This same day?A Yes.Q.How did this subject come up again in the subsequent conversation9A.Well, I suppose he thought about it and asked me about it. He had been upstairsand came down and we just went around there by the fishing tackle, our corner there, andhe said, "Did you get that cleaned up over there9" and I said, "Yes." Well, we talkedabout it and talked about Bud and the conversation ended right then and he went back up-stairs and I went on back to the counter.Regarding his advising Graff on Herbert's night employment Bush stated:Q. Some weeks prior to January 2, 1953, did you have a conference with Mr. RayGraff concerning Herbert's work?A. I did.Q.At that time, did you know Herbert was holding down a job outside of Graff's?A When I went--I knew it myself but Ray Graff didn't know it. I'm the guy that toldhim.Q.When did you tell him?A I didn't tell him before. That has just been a short-time ago. It was after.Q.Did you tell him the day this man was fired?A.No, no. That has just been lately I told him that.5 Doubt is cast upon the cleanup incident by Herbert's testimony that "I don't recalled thatparticular instance," and by the conflict in details between the Graff version and the Bushversion. Graff places the incident as having occurred in the morning, Bush at lunch time orin the afternoon. Graff testified that the discovery of the dust was occasioned by the coin whichfell into it. Bush, however, indicated that the dust was discovered because "one of the boysbumped into that trolley tray that we have on the floor and it fell over to one side and therewas a bunch of fuzz there." Lastly, Graff testified that he heard Bush give instructions tothe other counterman to clean it up. Whereas Bush testified that this occurred after Graffhad left the plant. The two other persons who could have affirmed or refuted the testimony, GRAFF MOTOR SUPPLY COMPANY181At 5 o'clock on the same day, January 2, 1953, Ray Graff called a meeting of the em-ployees.He addressed this meeting briefly advising them that he had heard the employeeswere dissatisfied because of the relatively small amount of the annual bonus that had beenawarded this year as compared with previous years. He explained that the bonus had beenreduced because the Company had failed to make as much profit as in previous years. Thereduction in profit resulted from an increased cost of freight and a $300,000 reduction involume of sales. Although there is a conflict in the testimony as to whether the Union orunion activity was referred to by Graff there is no evidence that Graff made any threat ofreprisal for union activity. After the meeting Graff returned to his office and sent forHerbert. Graff advised Herbert that he was to be discharged at the conclusion of the work-week on the following day. Graff told Herbert that he was being released because he had notbeen properly attending to work and because the Company could get along without his serv-ices.At the hearing,Respondent assigned two reasons for Herbert's discharge:(1) his serviceswere not economically required;and (2)he was inefficient.Both of these reasons are con-sistentwith the advice given Herbert at the time of his discharge. However, the evidenceoffered by Respondent of Herbert's inefficiency is unconvincing. Respondent first hired himin 1942 as a truckdriver and twice promoted him, first by assigning him to the shipping roomon his return from the service and then by reassigninghim in 1947to work as counterman.This employment recordargues againstRespondent's claim of inefficiency. Still anotherargument against his inefficiency exists in his reemployment in July 1951. While it is truethat Respondent now says that this reemployment was reluctant and probationary,the validityof this claim is open to challenge because Respondent never informed Herbert at the timethathewas being reemployed on a probationary basis. The illustrations of inefficiencyoffered at the hearing fail to establish that Herbert was in fact inefficient.The first examplewas that Herbert too often asked Respondent's credit man for information on credit standingof the customers rather than the head counterman.This deficiency could easily have beencorrected by a simple instruction to consult the proper source for this information. Thesecond example was the improper extension of credit to a customer resulting in a $300 lossto Respondent.This error was evidently not considered serious enough in October or Novem-ber 1952 when it occurred to warrant even a reprimand.In fact, at no time prior to his dis-charge was Herbert admonished regarding his work performance or advised that it was un-satisfactory.The failure of Respondent to act in this respect in a manner which wouldnormally be expected of an employer creates the suspicion that inefficiency was not the realreason for discharge.The second reason advanced by Respondent--that a second counterman was not necessary--although more convincing is nevertheless subject to doubt. Respondent relies for support ofthis reason on the fact that,up to the date of the hearing,another counterman had not beenemployed to take Herbert'splace. The void left by Herbert's departure had been filled byusing one of the office employees during the busy periods.However, it is evident that up tothe last of December 1952, Herbert's services had not become so unsatisfactory or unneces-sary as to warrant his release.OnDecember 30 or 31 Herbert was given his semimonthly payalong with Respondent's other employees.No mention of discharge was made to him at thattime. And Respondent admittedly did not make the decision until January 2, 1953.Itwas theevents of that day that precipitated the discharge.The two events presented by the evidencewhich could have done so are Herbert's failure to clean up the dust and Respondent's learningof the union activity. The failure of Herbert to clean up the dust, considered alone,hardlyformed a logical reason for the discharge.Nor would it form any justification for determiningthat he was not economically needed. It could conceivably have been the last of a series ofincidents of inefficiency.But having discounted inefficiency as the real motive the dust in-cident is unconvincing.The compelling conclusion to be drawn from the facts is that, upon learning of the unionactivity,Respondent executed the threat made the year before and discharged Herbert in thebelief that he was instrumental in unionizing Respondent's employees.It is therefore foundthat Herbert's discharge was discriminatory and violativeof Section 8 (a) (1) and (3) of theAct.the employee who went out with Graff for refreshments and the other counterman,were notcalled as witnesses.in view, however, of the indefinite nature of Herbert's denial, and thefact that the incident was testified to by two of Respondent's witnesses, I accept it as havingbeen established by the evidence. 182DECISIONSOF NATIONAL LABOR RELATIONS BOARDB.The interrogationKenneth Gusarson,shortlyafter Herbert'sdischarge, asked one of the stockroom em-ployees,James Bezpaletz,if he belongedto the Unionand ifhe knew whatother employeesbelonged and how many had joined.Bezpaletz dented knowledge of unionactivity. At about thesame time Gusarson also askedLowellSaunders,a shipping and receiving room employee, ifhe knew who started theUnion.Gusarson also askedif they (evidentlyreferring to personswho were engaging in union activity)had mentioned to Saundersthat hewould get docked forlunch time if Respondent were to install timeclocks. Implicit inthis statement is the threatof reprisal for unionactivityby installation of a time clock.Gusarsonworked in Respondent'soffice as a stockman.The evidencedoesnot establishthat he was one of Respondent's super-visors, officers,or directors or that hewas acting pursuant to instructions or under authorityof any of them.Bezpaletz testified that Gusarson was "just a fellow employee"and had noauthorityor responsibility other than the stock cards.Gusarson was, however,a stockholderowning 5 percent of Respondent's outstanding stock.An employeris not responsiblefor anti-union conduct of an employee on thetheory that byreason ofstock ownershiphe is identifiedwith the managementwhen thereis no evidence that employees regard him as a supervisor,Wayne Works, 47 NLRB 1437.See also N.L. R. B. v. Glenn L.Martin-NebraskaCo., 141 F.2d 371 (C. A. 8) (1944).Consequently,Ifind that Respondent was not responsible for theactivitiesor statements of Kenneth Gusarson and did not therefore interrogate or threatenits employees.C.Therefusal to bargainAt the hearing Respondent's president expressed a willingness to bargain with the Union.However, a question was raised as to whether the countermen should be included in a bargain-ingunitwith the stockroom and receiving employees.The countermen and shipping andreceiving employees work in close proximity.They handle the same merchandise,have thesame working conditions,hours,and vacations.The principal difference in duties is that thecountermen fill orders given to them direct by the customers making direct merchandisedeliveries and the other employees involved fill orders transmitted by Respondent's salesmen.There can be little doubt that countermen and shipping and receiving employees have a com-munity of interest.They should be included in a single bargaining unit. See N. L. R. B. v.Conlon Bros. Mfg. Co., 187 F. 2d 329(C. A. 7); Grossman Department Store Inc.,90 NLRBNo. 275,August 16, 1950.Whether Respondent's doubts in this respect were bona fide orconveniently manufactured for the hearing,the fact remains that Respondent never made anoutright refusal to bargain or to recognize the Union.In order to establish a refusal to bargain it must be established that the Union not only. ashere,represented a majority of the employees concerned but also that it requested the em-ployees to enter into bargaining negotiations."The employer cannot,under the statute, becharged with refusal of that which is not proffered."N. L. R. B.v. Columbian Enamelingand Stamping Company,Inc., 306 U.S. 292. Here the evidence discloses that the Union didnot request Respondent to bargain collectively concerning the usual subjects of bargainingnegotiations.Actually,no unequivocal demand was made by the Union for recognition as theemployees'designated bargaining agentThe union representative merely outlined the alterna-tive courses of procedure available to Respondent to settle any question which might exist astowhether the Union represented a majority of the employees in an appropriate unit. In TheSolomon Company,84 NLRB 226,the Board held that written notification by the Union to theCompany of its intention to file a petition for certification and asking to participate in across-check of union cards to determine majority status was not a "clear and unequivocaldemand for recognition"necessary to support a finding of violation of Section 8 (a) (5). Againin Eaton Brothers Corporation,98 NLRB 464,the Board affirmed the Examiner's IntermediateReport finding no refusal to bargain on a factual situation substantially equivalent of the instantcase.In confirmation of this principle is the decision in N. L. R. B. v. Valley BroadcastingCompany, 189 F. 2d 582(C. A. 6). Under the stated facts the Union had advised the employerthat unless he recognized the union it would file a petition for certification with the Board andupon being asked categorically if he would recognize the Union,the employer answered thathe would not. The court refused to grant an order enforcing Section 8 (a) (5) because therewas no substantial evidence that the union ever presented the company with "a clear demandto bargain." GRAFF MOTOR SUPPLY COMPANY183Under the law established by these decisions the Union did not present a clear demand tobargain and Respondent could not therefore have refused. There was no violation of Section8 (a) (5).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connection withthe operations of the Respondent described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYTo effectuate the policies of the Act it will be recommended that the Respondent cease anddesist fromengagingin conduct found herein to constitute unfair labor practices, and take thefollowing affirmative action:Offer to Harlan Herbert immediate and full reinstatement to his former or substantiallyequivalent position, without prejudice to his seniority or other rights and privileges, and makehim whole for any loss of pay he may have suffered by reason of the discrimination againsthim, by payment to him of a sum of money equal to that which he normally would have earnedaswages from the date of discrimination to the date of offer of reinstatement, less his netearnings during such period. The back pay shall be computed in the manner established bythe Board (F. W. Woolworth Company, 90 NLRB289), and the Respondent shall make availableto the Board payroll and other records to facilitate the computation of the amount due.Post notices addressed to its employees stating that it will not engage in the conduct foundherein to constitute unfair labor practices.CONCLUSIONS OF LAW1.Local 687, International Union, United Automobile Workers of America, A.F. of L., isa labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire, tenure, and conditions of employment of HarlanHerbert, thereby discouraging membership in Local 687, International Union, United Auto-mobile Workers of America, A.F. of L., the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) and 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.5.Respondent did not violate Section 8 (a) (5) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL NOTdiscouragemembershipinLocal687, InternationalUnion, UnitedAutomobile Workers of America,AFL, or inany other labor organization of our em-ployees,by discharging any of our employees,or in any like or related manner dis-criminating in regard to their hire or tenure of employment,or any term or conditionof their employment.WE WILLmake whole Harlan Herbert for any loss ofpay he may havesuffered as aresult of the discrimination against him and offer him immediate and full reinstatementto his former or substantially equivalent position,without prejudice to any seniority orother rights and privileges. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain members of the above-namedunion, orany other labor organization. We will not discriminate in regard to the hire or tenure of em-ployment or any term or condition of employment because of membership in, or activity onbehalf of, any such labor organization.GRAFF MOTOR SUPPLY CO.,Employer.Dated................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.UNION MANUFACTURING COMPANYandAMERICAN FED-ERATION OF HOSIERY WORKERS, AFL. Case No. 5-CA-717. November 25, 1953DECISION AND ORDERSTATEMENT OF THE CASEUpon a charge filed on April 21, 1953, by American Federa-tion of Hosiery Workers, AFL, herein called the Union, theGeneral Counsel of the National Labor Relations Board, hereincalled respectively the General Counsel and the Board, by theActing Regional Director for the Fifth Region, issued a com-plaintdatedApril 30, 1953, against Union ManufacturingCompany, herein called the Respondent, alleging that theRespondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section8 (a) (1) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, as amended. Copies of the charge, complaint,and notice of hearing, were duly served upon the Respondentand the Union.With respect to the unfair labor practices, the complaintalleged in substance that the Respondent (1) on or about April13, 1953, and at all times thereafter, has continuously failedand refused to bargain collectively in good faith with theUnion as the exclusive representative of its employees in anappropriate unit, although the Union had been certified as therepresentative of the employees in such unit on March 17,1953; and (2) such acts and conduct constitute unfair laborpracticeswithin the meaning of Section 8 (a) (1) and (5) andSection 2 (6) and (7) of the Act.Thereafter, on July 9, 1953, all the parties entered into astipulation setting forth an agreed statement of facts. Thestipulation further includes provisions that: (1) The stipula-tion and attached exhibits, together with the charge, complaint,notice of hearing, answer of Respondent, affidavits of serviceof the charge, complaint, notice of hearing, and the entire rec-ord in the Union Manufacturing Company, Case No. 5-RC-1103, shall constitute the entire record herein and shall be107 NLRB No. 61.